10

11

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No.: 2:15-cr-0125-APG-GWF
Plaintiff Order Denying Motion to Continue Trial
v. [ECF No. 197]
RICHARD SATERSTAD,
Defendant

 

 

 

 

Defendant Richard Saterstad has again moved for a continuance of the tria1. ECF No.
198. The Government opposes. ECF No. 199. l deny the motion

Mr. Saterstad has sought and obtained numerous continuances of the tria1. The
Govemment has not opposed most of those requests, in part because Mr. Saterstad is
representing himself and needed extra time to prepare for tria1. 1 have repeatedly warned Mr.
Saterstad that he needs to diligently prepare for tria1. Four months ago l held a status conference
specifically so he and his computer expert could confer and confirm what additional information
was needed, if any. See ECF Nos. 175, 176. The Government has at least twice in the past 18
months gone to great lengths to allow Mr. Saterstad to review § 3509(m) material, and other
information, at the courthouse. See ECF No. 199 at 2.

Mr. Saterstad claims he needs more time (without saying how much) to review allegedly
newly-produced documents and to secure an expert. ECF No. 199 at 1. The Government
responds that Mr. Saterstad and his court-appointed computer expert (Larry Smith) have had the
relevant information for a significant period of time, so additional time is not needed. Mr. Smith
has twice told me_at both the November 2018 status conference and the recent calendar call_

that he has received and reviewed all the relevant reports and information Mr. Smith has not

 

10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

been designated as a trial expert, and Mr. Saterstad has not explained what new expert is needed
and why that expert was not previously requested or identified during the last four years. Mr.
Saterstad also alleges a Braa’y violation without offering any factual support. ECF No. 198 at 5.

This case has been pending for four years. lf Mr. Saterstad is not ready for trial as
currently scheduled, it is due to his own lack of diligence. The defendant, the Govemment, and
the public all have the right to a speedy trial under 18 U.S.C. § 3161. lf trial is delayed further,
the Government will lose its case agent (ECF No. 199 at 3), witnesses’ and the court’s schedules
will have to again be rearranged (making it again difficult to schedule multiple witnesses to
testify), and the public will lose confidence in the ability of the justice system to timely address
serious criminal case. There is no prejudice to Mr. Saterstad by going forward with the trial as
currently set but significant prejudice to the Goverriment and the public if the trial is again
continued

IT IS ORDERED that Mr. Saterstad’s motion to continue trial (ECF No. 198) is

DENIED. The trial will commence as scheduled on March 18, 2019 at 9:00 a.m. The parties

have stipulated to a non-jury tria1.

Dated this 11th day of March, 2019. z
M'

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 

